Citation Nr: 0705906	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-34 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for to peripheral 
vascular disease.

2.  Entitlement to service connection for to service 
connection for bilateral above the knee amputation.

3.  Entitlement to service connection for to service 
connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and S.M.

ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1976  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision from the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service-connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In 
those circumstances, compensation is allowable for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  

In 1978, after service, the veteran was involved in a motor 
vehicle accident and sustained T12-L1 paraplegia and 
neurogenic bladder, among other injuries.  

The veteran underwent bilateral above the knee amputations in 
1998 and 1999.  

The veteran is in receipt of service connection for diabetes 
mellitus, type II, and associated nephropathy and 
hypertension, effective November 15, 2001.  

The VA examiner who provided the August 2003 examination 
report and March 2004 addendum essentially stated that the 
veteran's peripheral vascular disease, which resulted in 
bilateral above the knee amputation, preceded the veteran's 
diabetes mellitus and therefore, the veteran's diabetes 
mellitus could not have caused these conditions.  

The veteran's representative, in an informal brief dated in 
August 2006, correctly points out that secondary service 
connection can be warranted based on aggravation of a 
nonservice-connected disability by a service-connected 
disability.  The medical, and other, evidence of record is 
inadequate to answer this question.  The Board finds that 
additional development is necessary before a decision on the 
merits can be reached, and the veteran should be afforded 
another VA examination to determine the relationship, if any, 
between the veteran's service-connected diabetes mellitus 
with complications and his peripheral vascular disease, 
bilateral above the knee amputation, and coronary artery 
disease.

In addition, at his hearing in October 2005, the veteran 
stated that he was diagnosed and treated for diabetes 
mellitus prior to 2000, but these records are not contained 
in the claims file.  On remand, he should be provided an 
opportunity to submit the information regarding the health 
care providers who treated him for this condition, and an 
attempt should be made to obtain them.  The Board notes that 
he had several 


elevated blood glucose levels in 1998.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran to 
obtain the information necessary to 
acquire the complete clinical records 
pertaining to any treatment for peripheral 
vascular disease, bilateral above the knee 
amputation, hypertension and coronary 
artery disease which is not currently of 
record; and any medical records which 
would show diagnosis and treatment of 
diabetes mellitus prior to 2000.  The RO 
should obtain any such records reported by 
the veteran.

2.  The RO should attempt to obtain 
medical records pertaining to treatment of 
the veteran in February 1996 at Mount 
Graham Hospital in Safford, Arizona.

3.  After completion of #1 above, the 
veteran should be afforded a VA 
examination to determine any relationship 
between the veteran's service-connected 
diabetes mellitus with complications and 
his peripheral vascular disease, bilateral 
above the knee amputation, and coronary 
artery disease.  All indicated tests 
should be completed.  The claims file must 
be made available to the examiner(s) prior 
to the examination(s).

The examiner(s) should be asked to provide 
specific comments as to whether there is 
any relationship between the veteran's 
service-connected diabetes mellitus, Type 
2, with associated nephropathy and 
hypertension, and peripheral vascular 
disease, bilateral above the knee 
amputation, and coronary artery disease.  
The examiner 


should also indicate whether it is at 
least as likely as not that the veteran's 
service-connected diabetes mellitus, Type 
2, with associated nephropathy and 
hypertension, aggravate any current 
peripheral vascular disease, bilateral 
above the knee amputation, and coronary 
artery disease, and, if so, what level of 
disability is attributable to aggravation.  
All medical opinions must be accompanied 
by a complete rationale based on sound 
medical principles.

4.  The RO should readjudicate the 
veteran's claim for entitlement to service 
connection for peripheral vascular 
disease, bilateral above the knee 
amputation, and coronary artery disease.  
If the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence, a citation of 
applicable laws and regulations not 
previously provided and a discussion of 
the reasons for the denial of any benefit 
sought.  He should also be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).



_________________________________________________
HOLLY E. MOEHLMANN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

